Citation Nr: 1710887	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  08-03 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing loss, to include on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

In July 2011, the Board remanded the claim for additional development.  In a May 2014 decision, the Board denied the Veteran's claim for a compensable rating for left ear hearing loss.  The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which vacated and remanded the Board's decision in September 2014 pursuant to a Joint Motion for Remand (JMR) filed by the parties.  Thereafter, the Board remanded the claim in November 2014, and again in March 2016, along with the claim for a TDIU.  

As there has not been substantial compliance with the prior remand directives, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The March 2016 remand instructed the AOJ to "[o]btain an opinion as to the impact of the service connected disabilities on the Veteran's ability to maintain gainful employment consistent with his education and experience."  However, the AOJ only obtained such an opinion in relation to the Veteran's service-connected diabetes mellitus.  Moreover, the examiner did not elicit any occupational or educational history from the Veteran, instead generally discussing sedentary versus physical employment capabilities in relation to his diabetes.  Therefore, on remand, an opinion as to the impact of all four of the Veteran's service-connected disabilities (left ear hearing loss, tinnitus, diabetes mellitus and flexion deformity, distal joint, right middle finger) on his ability to secure or follow a substantially gainful occupational consistent with his education and occupational experience, as previously requested, must be obtained.  See Stegall v. West, 11 Vet. App. 268 (1998).  Given this development, the Veteran should also be given another opportunity to submit VA Form 8940, and updated treatment records should also be secured.  Finally, the issue of the Veteran's entitlement to an extraschedular rating is intertwined with the development of the TDIU issue outlined herein.  Brambley v. Principi, 17 Vet. App. 20 (2003).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records. 

2.  Request that the Veteran to complete an application for TDIU.  

3.  Then obtain an opinion as to the impact of all of the Veteran's service connected disabilities (left ear hearing loss, tinnitus, diabetes mellitus and flexion deformity, distal joint, right middle finger) on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  If an in-person is necessary to ascertain the Veteran's educational and occupational history, such should be scheduled.

4.  If there are periods when the Veteran was unemployed but did not meet the percentage requirements for TDIU, refer this issue to the Director of Compensation Service for adjudication under 38 C.F.R. § 4.16(b).

5.  Then, after taking any additional development deemed necessary, readjudicate the claims and issue a Supplemental Statement of the Case, as appropriate.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




